                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                              1/22/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
GEICO GENERAL INSURANCE COMPANY,                               :
                                                               :
                                    Plaintiff,                 :   ORDER OF DISMISSAL
                                                               :
                  -v-                                          :   19-CV-8544 (JLC)
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court has been informed by the mediator from the Court-annexed Mediation

Program that the parties have reached a settlement in this case. Dkt. No. 20. Accordingly, it is

hereby ORDERED that the above-entitled action is dismissed and discontinued without costs,

but without prejudice to the right to reopen the action within 30 days of the date of this Order if

the settlement is not consummated. Any application to reopen filed thereafter may be denied

solely on that basis. The initial pretrial conference scheduled for February 10, 2020 is adjourned

sine die.

        The Clerk is respectfully directed to close this case.

        SO ORDERED.

Dated: January 22, 2020
       New York, New York
